Exhibit 10.25
 
STATE OF TEXAS                    §
COUNTY OF HARRIS             §
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, made and entered into effective the 1st day of September, 2004
(the “Effective Date”), by and between BLACK WARRIOR WIRELINE CORP., a Delaware
corporation (hereinafter referred to as the AEmployer@), and RON WHITTER
(hereinafter referred to as the AEmployee@), as follows:
 
WITNESSETH:
 
          WHEREAS, Employer and Employee desire to desire to reduce to writing
and formalize the basis on which Employee will continue to be employed by
Employer;
 
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter set forth, faithfully to be kept by the parties hereto, it
is agreed as follows:
 
          1.          Term.  The Employer will employ the Employee, and the
Employee agrees to remain in the employ of the Employer, for a period of three
(3) years commencing on the Effective Date.
 
          2.          Duties.  Employee shall serve as the Chief Financial
Officer of Employer, working in an office to be established, at Employer’s
expense, by Employer in the Houston, Texas area.  Employee shall work at the
direction and control of the president and officers of Employer.  Employee shall
devote the whole of his time during business hours, and at any other time when
he is reasonably needed, for the benefit of the Employer.  The Employee shall
use his best efforts to promote the interest and welfare of the Employer at all
times.  Any outside employment, consulting or any other active commercial
business activity of any kind is strictly forbidden without written permission
of an Officer of the Company and shall be grounds for immediate termination. 
Employee hereby accepts the employment on the terms and conditions as
hereinafter set forth.
 

--------------------------------------------------------------------------------


Back to Contents
 
          3.          Compensation.  As compensation for his services, the
Employee shall be paid a base salary of$135,000 per year, and, in addition, a
one-time signing bonus of $25,000.  On each anniversary date of this Agreement,
Employee=s salary shall be reviewed for possible adjustment in line with the
policies and practices of the managers and officers of Black Warrior Wireline
Corp. Employee shall also receive a monthly car allowance of $750.
 
          4.          Non-Competition.  The Employee agrees that for and during
the duration of his employment he will not directly or indirectly become
employed by or associated with, in any capacity, any other person, firm or
corporation which operates a wireline or directional drilling business in the
general business area of the Employer.  It is agreed by the parties hereto that,
in the event of any breach of the non-competition provisions herein, legal
remedies available to the Employer would be inadequate.  Therefore, in the event
of such breach, the Employer is specifically authorized to apply to a court of
competent jurisdiction to enjoin any violation of such provision.
 
          5.          Benefits.  The Employee shall be entitled to the same
benefits package as the employees of Black Warrior Wireline Corp. So long as the
senior executives of Employer receive company-paid family health coverage, the
Employee shall receive this benefit. 
 
          6.          Termination.  Employee’s employment shall be terminated
upon the happening of any of the following events:
 
                       (i)          At the end of the 3rd year of employment
hereunder, unless extended by mutual agreement of the parties; or
 
                       (ii)         Upon any material breach of the employment
relationship, including the failure of Employee to perform his duties, as
reasonably directed by Employer; or
 
                       (iii)        Upon the death or disability of the
Employee; provided that, for clarification, death or disability shall not be
considered a breach of this agreement; or
 
                       (iv)        Conviction in a court of law of any felony or
offense involving company property; or
 
Page 2
 

--------------------------------------------------------------------------------


Back to Contents
 
                       (v)         Violation of any part of the company’s
standard policies and procedures, drug and alcohol policy or any policy letters
which may be issued from time to time.
 
          7.          Amendments.  This agreement shall not be modified or
amended except by a writing signed by both parties.
 
          8.          Prior Agreements.  This agreement replaces and supersedes
any and all employment agreements, deferred compensation agreements, or
employment arrangements, whether written or oral, between the parties hereto,
made at any time prior to the date hereof.
 
          9.          Applicable Law.  This agreement shall be construed and
enforced in accordance with the laws of the state of Texas.
 
          10.        Notices.  All notices, request, demands, and other
communications hereunder shall be deliverer in writing, by fax or verbal.  If in
writing shall be delivered to the following:
 
 
(i)
If to the employer, to:
 
 
 
 
 
                    Black Warrior Wireline Corp.
 
 
                    100 Rosecrest Lane
 
 
                    Columbus, Mississippi  39701
 
 
                    Attn:  William L. Jenkins
 
 
 
 
(ii)
If to the employee, to:
 
 
 
 
 
 
                    Ron Whitter
 
 
                    6402 Gladehill Drive
 
 
                    Kingwood, TX 77345

 
          11.          Change of Control.   Upon a Change of Control, the
Employer shall pay to the Employee the sum of $125,000 (the “COC Payment”).  As
used herein, a Change of Control shall mean any of the following:  (i) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934,) shall have acquired, after the Closing Date, beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934,) of 20% or more of the issued and
outstanding shares of capital stock of Company having the right to vote for the
election of Directors of Company under ordinary
 
Page 3
 

--------------------------------------------------------------------------------


Back to Contents
 
circumstances; (ii) more than 25% of the assets of the Company are sold in a
transaction or series of  transactions closing within twenty-four (24) months of
one another; (iii) the Company shall merge with any other person or firm;  (iv)
during any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Company (together
with any new directors whose election by the Board of Directors of Company or
whose nomination for election by the Stockholders of Company was approved by a
vote of at least two-thirds of the Directors then still in office who either
were Directors at the beginning of such period or whose election or nomination
for election was previously so approved cease) for any reason other than death
or disability to constitute a majority of the Directors then in office; (v) St.
James Capital Corp. ceases to be the general partner, managing partner or
otherwise ceases to be in control of St. James Capital Partners, LP or SJMB, LLC
ceases to be the general partner, managing partner or otherwise ceases to be in
control of  SJMB, LP, (vi) William L. Jenkins ceases to serve in as Chief
Executive Officer, President or Director of the Company. 
 
          12.          Captions.  The captions or headings in this Agreement are
made for convenience and general reference only and shall not be construed to
describe, define or limit the scope or intent of the provisions of this
Agreement.
 
          13.          Assignment.  In the event of a sale of the Employer, or a
sale of substantially all of the assets of the Employer, the Employer shall
either (i) cause the purchaser to assume its rights and obligations under this
Agreement or (ii) terminate this agreement and pay to Employee an early
termination fee equal to fifty percent (50%) of the compensation due to Employee
during the remainder of the Term..
 
Page 4
 

--------------------------------------------------------------------------------


Back to Contents
 
          IN WITNESS WHEREOF, the Employer by and through its duly authorized
officers and the Employee have caused this instrument to be executed under seal
effective the 15th day of September, 2004, but effective upon the Effective
Date.
 
WITNESS:
BLACK WARRIOR WIRELINE CORP.
 
 
 
 
 
 
 
By:
/s/ William L. Jenkins
 
 

--------------------------------------------------------------------------------

 
 
William L. Jenkins
 
 
Its CEO
 
 
 
WITNESS:
EMPLOYEE:
 
 
 
 
 
/s/ Ron Whitter
 

--------------------------------------------------------------------------------

 
Ron Whitter

 
Page 5
 

--------------------------------------------------------------------------------